This is an appeal from an order passed by the Circuit Court of Baltimore City. By that order a sale of certain real estate made by the Tax Collector of the city to satisfy unpaid State and city taxes was ratified and the objections which had been previously filed against the confirmation of that sale were overruled.
On November the sixteenth, nineteen hundred and three, the City Tax Collector duly advertised that he would sell at public auction at the Real Estate Exchange Salesrooms on December the fourteenth following certain described real estate upon which the taxes then due were in arrear. On the day designated the Collector sold the following described lot, being one of those named in the advertisement, viz., "Lot No. 2431 (1638 Pennsylvania avenue). Beginning on the northwest side of Pennsylvania avenue 86 feet 8 inches southeasterly from Sewell street and at the southeast line of a lot (owner unknown); thence southwesterly along said lot 87 feet; thence southeasterly 12 feet 6 inches to a lot (owner unknown); thence northeasterly along said lot 87 feet to Pennsylvania avenue, and thence northwesterly along said avenue 12 feet 6 *Page 602 
inches to the beginning." "A vacant lot No. 1638. Assessed to Slingluff Est. for State and city taxes 1901, 1902, and city taxes 1903, $37.32." The lot was purchased at that sale by by Charles McConnell in the name of George L. Mattingly for three hundred and fifty dollars. On the seventeenth day of December, 1904, the Collector, Mr. Henry Williams, reported the sale to the Court; the papers were then referred to an auditor and master, who on the fourth of January, 1905, certified that the proceedings appeared to be regular. On the succeeding day an order of Court was published warning all persons interested in the said lot, which was described in precisely the same terms as it had been in the original advertisement of sale, to appear in Court by the twenty-first day of February, 1905, to show cause, if any they had, why the sale should not be ratified and confirmed. On February the sixteenth Mrs. Harriet L. Hill filed exceptions to the ratification of the sale. Those exceptions are, first, that the lot of ground although designated in the advertisement of sale as a vacant lot * * * is an alley way eleven feet wide, or thereabouts. Second: That said lot of ground was dedicated to the use of the abutting property owners as an alley way by the owners of the property, as by reference to a deed from Fielder C. Slingluff and others, executors to Harriet L. Hill will appear, wherein said owners call for said lot as an alley way eleven feet wide to be left open for use in common. Third: That Harriet L. Hill is the owner of a lot of ground binding on said alley * * * and that inasmuch as the exceptant and the public have an easement over said lot for an alley way, the exceptant suggests that said lot was not a proper subject for taxation. Fourth: For other reasons to be assigned at the hearing. Testimony was subsequently taken before an examiner and the case was later on heard with the result already indicated.
It appears that on the eighth of December, 1890, the executors of the Slingluff estate conveyed to Mrs. Hill three lots of ground fronting on the southwest side of Pennsylvania avenue in Baltimore City, the northernmost one of which was *Page 603 
bounded on its northwesterly line by an alley "eleven feet wide to be left open for use in common." Before this conveyance in 1890 these lots and this alley way formed parts of a larger portion of land all of which was assessed to the Slingluff estate. The lots sold to Mrs. Hill were evidently transferred to her on the assessment book whilst the strip of twelve feet six inches spoken of as the alley "eleven feet wide" remained assessed to the Slingluff estate, and was treated as a vacant lot. It is quite apparent that the fee of that strip, lot or alley way, whatever it may be called, remained in the Slingluff executors subject to the easement which Mrs. Hill possessed in it.
The first, second and third objections to the ratification of the sale present substantially the same question, and that question is this: Assuming that the strip of ground twelve feet six inches wide which runs back from Pennsylvania avenue a depth of eighty-seven feet to a four-foot alley in the rear of the three lots owned by Mrs. Hill under the Slingluff deed is an alley way can it be assessed for purposes of taxation? It is not a public street or alley. It was designed for the use of the occupants of the three lots conveyed by the Slingluff deed to Mrs. Hill, and the only interest or estate acquired by the grantee under that deed in that strip of ground was a right of way from Pennsylvania avenue to the four-foot alley in the rear of her three lots. As the fee simple title remained in the Slingluff estate the land was properly assessed to that estate. It was no part of the duty of the Appeal Tax Court to inquire into or separately value the interest or easement which Mrs. Hill secured under the deed. And there is nothing in our general tax system which compels the collector to examine what title a party has to land with which he is assessed. The assessments are made by other officers, and he is not required to review or to verify their proceedings before making a sale. Cooper et al. v.Holmes, 71 Md. 20. It is not compatible with public convenience and the prompt collection of revenue for the State to trace out all the sub-divided or qualified interests that may be held in real estate, and seek to hold *Page 604 
the various owners responsible. Its policy is to assess the fee simple value of the land to the holder of the possession, where its real owner is not apparent or accessible, leaving the parties interested to adjust the proportions of liability between themselves. Mayor, c., Balto., v. Canton Co., 63 Md. 218. Prior to the execution of the deed of 1890 by the Slingluff executors the legal title to both the lots now owned by Mrs. Hill and to the alley way belonged in fee to the Slingluff estate and was properly chargeable on the assessment books to the estate. After the conveyance of 1890 was made to Mrs. Hill, the three lots described therein were evidently transferred to her on the assessment books; and when the new assessment of 1896 was made those same lots were valued to her and the remaining one — the so-called alley way — was separately assessed in the name of the Slingluff estate, and so continued thenceforth up to the sale. There was no irregularity in the assessment when made in 1896, and the antecedent creation of a private easement in this strip of land could not, under any known legal principle, exempt it from taxation. It therefore continued to be taxable after the creation of the easement just as it had been before; and if the taxes were not paid it was liable to be sold, even though by such a sale the easement would be destroyed; because the purchaser at a tax sale, when the proceedings are regular, is clothed with a new and complete title in the land, under an independent grant from the sovereign authority, which bars or extinguishes all titles and encumbrances of private persons, and all equities arising out of them. Textor v. Shipley, 86 Md. 424. These observations dispose of the three objections first mentioned; and we turn to the remaining ones which have been interposed under the fourth or general exception; and they are (a) an alleged inadequate description in the advertisement of sale; (b) an alleged defect in the original assessment due to a failure to give notice to the owners. These grounds will now be considered.
(a) The advertisement of sale is addressed to the public and should of itself contain sufficiently definite terms of description, *Page 605 
without further reference, to apprise the public of the property to be sold, and any description by the notice which informs the public of the property to be sold is sufficient. The identity of the property must be disclosed by the advertisement. Reeside etux. v. Peter, 33 Md. 120. As it is the identity of the property and not the quality of the estate which the advertisement must describe, it would seem to be clear that the advertisement now objected to was amply full and sufficient. It gave the number of the lot on Pennsylvania avenue as 1638 and there is no pretense that there was any inaccuracy in the figures. It described it as beginning on the southwest side of Pennsylvania avenue, eighty-six feet and eight inches sontheasterly from Sewell street, and there is not a suggestion that there is the least vagueness or incorrectness in this. It gives the number of feet and inches which the lot fronts on Pennsylvania avenue and the number of feet of its depth, and states that it is assessed to the Slingluff estate. It is difficult to see how a more minute description could have been supplied. No one was misled — at least there is no intimation to that effect in the record — but on the contrary the husband of Mrs. Hill, who is her agent, attended the sale in company with a representative of the Title Company which had guaranteed the title to the lots, and permitted the strip of land to be purchased by McConnell for the sum of three hundred and fifty dollars though by paying the trifling sum of thirty-seven dollars and thirty-two cents and a small amount of costs he could have avoided a sale altogether. He permitted a whole year within which he might have redeemed the property, to go by after the sale, without availing of the right which the statute give to pay the taxes before a ratification of the sale. Surely it cannot under these circumstances be said that there was either any insufficiency in the description contained in the advertisement, or such an insufficiency as misled any one.
(b.) As to the alleged failure of the assessing officials to give notice of the assessment in the first instance but a few words need be said. Whether any notice was given to the Slingluff executors or not, to the effect that this lot or alley *Page 606 
way would be separately assessed in 1896, the fact is it was then thus valued and assessed, and with the knowledge that it was so valued they paid the taxes on it up to 1901 without objection of any kind. They accepted the assessment and paid the taxes on it, and they never have set up and are not now interposing any objection that the assessment was irregular or unlawful. In its last analysis Mrs. Hill's contention is not that her property was assessed without notice to her, but that the property owned by the Slingluff estate was assessed without notice to theexecutors of that estate. Suppose it was, that is not a fault of which she can complain.
It may be added in conclusion that there is no foundation in the record to support the suggestion that this so-called alley way is a public alley. If an alley way at all, it was a private way. If a private way the title was in the Slingluff estate because it had never been conveyed away by the executors. If the title remained in that estate, then, the land was subject to valuation and taxation, and if the taxes were not paid it was liable to be sold, just as it was sold.
Finding no error in the order which finally ratified and confirmed the sale it will be affirmed with costs.
Order affirmed with costs above and below.